UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                       No. 19-2532


                            UNITED STATES OF AMERICA

                                             v.

                                      JAMES HILL,
                                              Appellant


                            (E.D. Pa. No. 2-18-cr-00458-001)



                      SUR PETITION FOR PANEL REHEARING




Present: AMBRO, JORDAN, and SHWARTZ, Circuit Judges


              The petition for rehearing filed by Appellee in the above-entitled case

having been submitted to the judges who participated in the decision of this Court, it is

hereby

              O R D E R E D that the petition for rehearing by the panel is granted.


                                          BY THE COURT,


                                          s/Patty Shwartz
                                          Circuit Judge
Dated: July 30, 2021
CJG/cc:      Jeanine Linehan, Esq.
Emily McKillip, Esq.
Keith M. Donoghue, Esq.
Brett G. Sweitzer, Esq.